                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                           Date:         June 29, 2020

vs.                                                Case No.:     20-03050-07-CR-S-BP

KEVIN L. MOSS


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Arraignment
                   Detention Hearing
                   Scheduling Conference

Time Commenced: 10:43 a.m.                                    Time Terminated: 10:56 a.m.


                                     APPEARANCES

Plaintiff:   Jessica Keller, AUSA
Defendant:   Shane Cantin, CJA
USPPTS:      Jamie Woods


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Arraignment: Defendant waives formal reading of the Indictment and enters
             a plea of not guilty as to all counts naming Defendant.

             Scheduling Conference: A scheduling order setting forth discovery deadlines
             will be entered by the Court. Case placed on the next Joint Criminal Trial
             Docket.

             Detention Hearing: The Court takes note of its own file, including the
             Pretrial Services Report prepared by the USPPTS Officer. The Government
             has filed a Motion for Detention Hearing (Doc. 91). Proffer and arguments
             made regarding Defendant’s custody. The Court takes matter of detention
             under advisement and will issue a written order.

             Defendant in custody.




         Case 6:20-cr-03050-BP Document 95 Filed 06/29/20 Page 1 of 2
Courtroom Deputy/ERO: Karen Siegert




        Case 6:20-cr-03050-BP Document 95 Filed 06/29/20 Page 2 of 2
